IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0203
                              Filed December 9, 2015

PAULA SEGURA and
RICARDO SEGURA,
     Plaintiffs-Appellants,

vs.

STATE OF IOWA,
     Defendant-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Johnson County, Marsha Bergan,

Judge.



      Paula and Ricardo Segura appeal the district court’s dismissal of their

petition for lack of subject matter jurisdiction. AFFIRMED.



      Daniel D. Bernstein of Law Office of Daniel D. Bernstein, Iowa City, for

appellants.

      Thomas J. Miller, Attorney General, Anne E. Updegraff, Assistant Attorney

General, and Jessica Tucker Glick and Richard M. Tucker of Phelan, Tucker,

Mullen, Walker, Tucker & Gelman, L.L.P., Iowa City, for appellee.



      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                       2



BOWER, Judge.

      Paula and Ricardo Segura (the Seguras) appeal the district court’s

dismissal of their petition for lack of subject matter jurisdiction. The Seguras

claim the State had adequate notice to investigate their claim and they submitted

a “good administrative claim.” They contend that any noncompliance with the

administrative rules was harmless.     We affirm on appeal by memorandum

opinion pursuant to Iowa Court Rule 21.26(1)(d) and (e).

       The Seguras filed tort claims against the State of Iowa on May 12, 2011.

Paula claimed she received negligent medical care while she was a patient at the

University of Iowa Hospitals and Clinics (UIHC). Ricardo claimed he suffered a

loss of consortium due to the negligent care Paula (his wife) received from the

UIHC. On the signature line for each claimant, the Segura’s attorney, Daniel

Berstein, signed for Paula Segura and Ricardo Segura “per POA.” The Seguras’

tort claims were denied on February 6, 2012.

      The Seguras filed the present action on August 3, 2012 naming the State

as the defendant. On July 1, 2013, the State filed a motion to compel discovery

and a motion to dismiss claiming the Seguras had not complied with Iowa Code

chapter 669 (2011) as they had not signed the tort claim forms or attached a

copy of the power of attorney to the claims.     At the hearing on the motion,

Berstein admitted he had not received written powers of attorney from the

Seguras. The court denied the motion to dismiss because it was necessary to

consider evidence to resolve the issue; the court found the more appropriate

avenue was to utilize the summary judgment procedure.
                                            3



         The Seguras then filed a petition for declaratory judgment and/or motion

for partial summary judgment on October 15, 2014. The State resisted claiming

the Seguras had failed to exhaust their administrative remedies because they

had not signed the tort claims. The district court agreed with the State and

dismissed the Seguras’ lawsuit for lack of subject matter jurisdiction.              The

Seguras appeal from the district court’s dismissal.

         We review subject matter jurisdiction rulings for correction of errors at law.

Klinge v. Bentien, 725 N.W.2d 13, 15 (Iowa 2006); see also Iowa R. App. P.

6.907.

         On appeal the Seguras contend the claim forms submitted by their

attorney provided adequate notice for the State to commence its own

investigation.1 The Seguras also claim their failure to personally sign the claim

forms is de minimus.         The State counters by noting the Seguras’ claim

concerning notice was not previously raised and it is therefore not preserved for

our review.      The State also claims the Seguras did not comply with the

requirements for filing a tort claim; therefore, as their administrative remedies

were not exhausted, the court was without jurisdiction.


1
  We find the Seguras’ claim concerning notice was not preserved for our review as it
was not raised or ruled upon below. A party ordinarily must raise an issue and the
district court must rule on that issue to ensure preservation for appellate review. Duck
Creek Tire Serv., Inc. v. Goodyear Corners, L.C., 796 N.W.2d 886, 892 (Iowa 2011).
The issue raised at trial must have been “sufficiently definite to have alerted the trial
court to the error claimed so as to have given the court a chance to correct it.” Grefe &
Sidney v. Watters, 525 N.W.2d 821, 825 (Iowa 1994). “If the court’s ruling indicates that
the court considered the issue and necessarily ruled on it, even if the court’s reasoning
is ‘incomplete or sparse,’ the issue has been preserved.” Lamasters v. State, 821
N.W.2d 856, 864 (Iowa 2012) (citation omitted). “The claim or issue raised does not
actually need to be used as the basis for the decision to be preserved, but the record
must at least reveal the court was aware of the claim or issue and litigated it.” Meier v.
Senecaut, 641 N.W.2d 532, 540 (Iowa 2002) (citations omitted).
                                         4



      We agree with the State and adopt the district court’s well-reasoned

opinion. The district court concluded:

               Based on Iowa’s policy to model ITCA [(the Iowa Tort Claims
      Act)] law after FTCA [(the Federal Tort Claims Act)] law, this Court
      concludes that it is necessary for a claims form filed under the ITCA
      to include evidence of a person’s authority to represent the
      claimant, if the claims form is not, in fact, signed by the claimant.
      Attorney Berstein is unable to show that he had valid and specific
      powers of attorney, or any other legal capacity, to represent the
      claimants through the signing of their names to the claims forms.
      Attorney Bernstein signed the forms “per POA” even though there
      were no powers of attorney in place at the time the forms were
      signed. Despite having the opportunity during this stage of the
      litigation to provide such evidence, Attorney Berstein has not shown
      that the claims forms were completed according to the
      administrative rules governing claims filed under the ITCA. Thus,
      the administrative procedures for filing a claim to the State Appeal
      Board under the ITCA have not been exhausted. Because the
      jurisdictional requirements of the ITCA have not been met, this
      Court is without jurisdiction to consider Plaintiffs’ claims. There are
      not genuine issues of material fact on the issue raised by Plaintiffs
      in their Petition for Declaratory Judgment and/or Motion for Partial
      Summary Judgment. The Court concludes it appropriate to declare
      the “rights, duties, status, or other legal relationships of the parties”
      under the undisputed facts. See Dubuque Policeman’s Protective
      Ass’n [ v. City of Dubuque], 553 N.W. 2d [603,] []606 [(Iowa 1996)] .
      Plaintiff’s Petition should be dismissed due to this Court’s lack of
      jurisdiction to consider Plaintiffs’ claims.

      We affirm without further opinion pursuant to Iowa Court Rule 21.26(1)(d)

and (e).

      AFFIRMED.